                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                  Plaintiff,                             8:16CR106
      vs.
                                                    DETENTION ORDER
ANDREW M. CLARK,
                  Defendant.

      The defendant was afforded an opportunity for a hearing, but he presented
no evidence opposing detention. The defendant has therefore failed to meet the
burden of showing, by clear and convincing evidence pursuant to 18 U.S.C. §
3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that defendant will appear at court
proceedings and will not pose a danger to the safety of any person or the
community if released. The Court’s findings are based on the allegations within
the Second Amended Petition.

      IT IS ORDERED:

      1)    The above-named defendant shall be detained until further order.

      2)    The defendant is committed to the custody of the Attorney General
            for confinement in a corrections facility; the defendant shall be
            afforded reasonable opportunity for private consultation with
            counsel; and on order of a court of the United States, or on request
            of an attorney for the government, the person in charge of the facility
            shall deliver the defendant to a United States Marshal for
            appearance in connection with a court proceeding.

      July 18, 2019.
                                            BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
